 



Exhibit 10.5
EXECUTION COPY
 
SPREAD ACCOUNT AGREEMENT
among
AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-C-M,
as Issuer,
MBIA INSURANCE CORPORATION,
as Insurer,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee, as Trust Collateral Agent and as Collateral Agent
Dated as of July 18, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
DEFINITIONS
       
 
       
Section 1.01. Definitions
    1  
Section 1.02. Other Definitional Provisions
    8  
 
       
ARTICLE II
THE SPREAD ACCOUNT AGREEMENT COLLATERAL
       
 
       
Section 2.01. Grant of Security Interest by the Issuer
    8  
Section 2.02. Priority
    9  
Section 2.03. Issuer Remains Liable
    9  
Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral
    9  
Section 2.05. Termination and Release of Rights
    11  
Section 2.06. Non-Recourse Obligations of Issuer
    11  
 
       
ARTICLE III
SPREAD ACCOUNT
       
 
       
Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account
    12  
Section 3.02. Investments
    12  
Section 3.03. Payments; Priority of Payments
    14  
Section 3.04. General Provisions Regarding Spread Account
    15  
Section 3.05. Reports by the Collateral Agent
    16  
Section 3.06. Cash Collateralized Receivables
    16  
 
       
ARTICLE IV
THE COLLATERAL AGENT
       
 
       
Section 4.01. Appointment and Powers
    17  
Section 4.02. Performance of Duties
    17  
Section 4.03. Limitation on Liability
    17  
Section 4.04. Reliance upon Documents
    18  
Section 4.05. Successor Collateral Agent
    18  
Section 4.06. Indemnification
    20  
Section 4.07. Compensation and Reimbursement
    20  
Section 4.08. Representations and Warranties of the Collateral Agent
    20  
Section 4.09. Waiver of Setoffs
    21  
Section 4.10. Control by the Controlling Party
    21  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V
COVENANTS OF THE ISSUER
       
 
       
Section 5.01. Preservation of Spread Account Agreement Collateral
    21  
Section 5.02. Notices
    22  
Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets
    22  
Section 5.04. Noninterference, etc
    22  
Section 5.05. Issuer Changes
    22  
 
       
ARTICLE VI
CONTROLLING PARTY; INTERCREDITOR PROVISIONS
       
 
       
Section 6.01. Appointment of Controlling Party
    23  
Section 6.02. Controlling Party’s Authority
    23  
Section 6.03. Rights of Issuer Secured Parties
    24  
Section 6.04. Degree of Care
    24  
 
       
ARTICLE VII
REMEDIES UPON DEFAULT
       
 
       
Section 7.01. Remedies upon a Default
    25  
Section 7.02. Waiver of Default
    25  
Section 7.03. Restoration of Rights and Remedies
    25  
Section 7.04. No Remedy Exclusive
    26  
 
       
ARTICLE VIII
MISCELLANEOUS
       
 
       
Section 8.01. Further Assurances
    26  
Section 8.02. Waiver
    26  
Section 8.03. Amendments; Waivers
    26  
Section 8.04. Severability
    27  
Section 8.05. Nonpetition Covenant
    27  
Section 8.06. Notices
    27  
Section 8.07. Term of this Agreement
    29  
Section 8.08. Assignments; Third-Party Rights; Reinsurance
    29  
Section 8.09. Consent of Controlling Party
    29  
Section 8.10. Consents to Jurisdiction
    30  
Section 8.11. Determination of Adverse Effect
    30  
Section 8.12. Headings
    30  
Section 8.13. Trial By Jury Waived
    30  
Section 8.14. Governing Law
    31  
Section 8.15. Counterparts
    31  
Section 8.16. Limitation of Liability
    31  

ii 



--------------------------------------------------------------------------------



 



SPREAD ACCOUNT AGREEMENT
     This SPREAD ACCOUNT AGREEMENT, dated as of July 18, 2007 (this
“Agreement”), is among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-C-M, as
issuer (the “Issuer”), MBIA INSURANCE CORPORATION, as insurer (the “Insurer”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (in such capacity, the
“Trustee”), as trust collateral agent (in such capacity the “Trust Collateral
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
RECITALS
     WHEREAS, the Issuer was formed pursuant to the Trust Agreement dated as of
July 6, 2007 as amended and restated as of July 18, 2007 (as amended from time
to time, the “Trust Agreement”), between AFS SenSub Corp., as seller, (the
“Seller”) and Wilmington Trust Company, as owner trustee (the “Owner Trustee”).
     WHEREAS, pursuant to a Sale and Servicing Agreement, dated as of July 18,
2007, (the “Sale and Servicing Agreement”) among the Issuer, the Seller, the
Servicer, the Trust Collateral Agent and the Backup Servicer, the Seller sold to
the Issuer all of its right, title and interest in and to the Receivables and
Other Conveyed Property.
     WHEREAS, pursuant to the Indenture, dated as of July 18, 2007, (the
“Indenture”), among the Issuer, the Trustee and the Trust Collateral Agent, the
Issuer pledged all of its right, title and interest in and to the Collateral to
the Trust Collateral Agent on behalf of the Issuer Secured Parties.
     WHEREAS, the Issuer requested that the Insurer issue the Note Policy to the
Trustee to guarantee payment of the Insured Payments on each Distribution Date,
in respect of the Notes.
     WHEREAS, in consideration of the issuance of the Note Policy, the Issuer
and the Servicer have agreed that the Insurer shall have certain rights as
Controlling Party to the extent set forth in the Basic Documents, with respect
to the Collateral.
     In consideration of the premises, and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. Unless otherwise defined in this Agreement, the
following terms shall have the following meanings:
     “Accelerated Payment Amount Shortfall” has the meaning set forth in
Section 1.1 of the Sale and Servicing Agreement.
     “AmeriCredit” means AmeriCredit Financial Services, Inc.

 



--------------------------------------------------------------------------------



 



     “Cash Collateral Deposit” has the meaning set forth in Section 3.06(a).
     “Cash Collateralized Receivable” means a Delinquent Receivable for which a
deposit has been made to the Spread Account by the Servicer pursuant to
Section 3.06(a).
     “Collateral Agent” means, initially Wells Fargo Bank, National Association,
in its capacity as collateral agent on behalf of the Issuer Secured Parties,
including its successors in interest, until a successor Person shall have become
the Collateral Agent pursuant to Section 4.05 and thereafter “Collateral Agent”
shall mean such successor Person.
     “Collateral Agent Fee” means as designated in the fee letter between
Collateral Agent and AmeriCredit.
     “Controlling Party” means the Person designated as the Controlling Party at
such time pursuant to Section 6.01.
     “Cumulative Net Loss” means the positive difference between (i) the sum of
(A) the aggregate Principal Balance of all Liquidated Receivables plus
(B) aggregate Cram Down Losses minus (ii) Liquidation Proceeds received with
respect to the Receivables described in clause (i).
     “Cumulative Net Loss Ratio” means, the ratio, expressed as a percentage,
computed by dividing: (a) the sum (without duplication) of (i) Cumulative Net
Losses and (ii) the product of (x) 0.50 and (y) the aggregate Principal Balance
of all Receivables which are more than ninety (90) days past due as of the end
of the related Collection Period; by (b) the Original Pool Balance.
     “Default” means, (i) if the Insurer is then the Controlling Party, any
Insurance Agreement Event of Default and (ii) if the Trustee is then the
Controlling Party, any Event of Default under Section 5.1 of the Indenture.
     “Defaulted Receivable” means a Receivable (i) with respect to which (A) 10%
or more of a Scheduled Payment is more than ninety (90) days past due, (B) the
Servicer has repossessed the related Financed Vehicle (and any applicable
redemption period has expired), or (C) such Receivable is in default and the
Servicer has charged-off such Receivable in accordance with the credit and
collection policy attached as Schedule C to the Sale and Servicing Agreement or
otherwise has determined in good faith that payments thereunder are not likely
to be resumed, or (ii) which is a Sold Receivable.
     “Delinquency Ratio” means, the ratio, expressed as a percentage, computed
by dividing: (a) the aggregate Principal Balance of all Receivables which were
Delinquent Receivables as of the close of business on the last day of the
related Collection Period minus the aggregate Principal Balance of all Cash
Collateralized Receivables by (b) the sum of the aggregate Principal Balance of
all Receivables as of the close of business on the first day of the related
Collection Period.
     “Delinquent Receivable” means a Receivable with respect to which 10% or
more of a scheduled payment is more than sixty (60) days past due (excluding
(i) Receivables which the

2



--------------------------------------------------------------------------------



 



Servicer has repossessed the related Financed Vehicle and (ii) Receivables which
have become Liquidated Receivables).
     “Final Termination Date” means the date that is the later of (i) the
Insurer Termination Date and (ii) the Trustee Termination Date.
     “Gross Default Ratio” means, the ratio expressed as a percentage, the
numerator of which is the aggregate Principal Balance of all Defaulted
Receivables since the Closing Date and the denominator of which is the Original
Pool Balance.
     “Insured Payments” has the meaning set forth in the Note Policy.
     “Insurer Termination Date” means the date which is the latest of (i) the
date of the expiration of the Note Policy and the cancellation and return
thereof to the Insurer, (ii) the date on which the Insurer shall have received
payment and performance in full of all Insurer Issuer Secured Obligations and
(iii) the latest date on which any payment referred to above could be avoided as
a preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.
     “Issuer” means AmeriCredit Automobile Receivables Trust 2007-C-M.
     “Level 1 Cumulative Net Loss Test” means, for any Distribution Date
specified below the Cumulative Net Loss Ratio for the related Collection Period
is greater than the percentage set forth opposite such Distribution Date:

          Distribution Date occurring after the Closing Date:   Percentage
1st through 3rd
    1.99 %
4th through 6th
    3.22 %
7th through 9th
    4.50 %
10th through 12th
    5.78 %
13th through 15th
    7.49 %
16th through 18th
    8.66 %
19th through 21st
    10.30 %
22nd through 24th
    11.24 %
25th through 27th
    11.94 %
28th through 30th
    12.88 %
31st through 33rd
    13.81 %
34th through 36th
    14.28 %
37th and thereafter
    14.75 %

3



--------------------------------------------------------------------------------



 



     “Level 1 Delinquency Test” means, for any Distribution Date specified
below, the arithmetic average of the monthly Delinquency Ratios for the three
immediately preceding Collection Periods is greater than the percentage set
forth opposite such Distribution Date, provided however, that each such
percentage shall be increased by 0.25% with respect to each Distribution Date
that occurs in the months of November through April:

          Distribution Date occurring after the Closing Date:   Percentage
1st through 12th
    4.00 %
13th through 24th
    5.00 %
25th through 30th
    5.50 %
31st through 36th
    6.00 %
37th and thereafter
    6.75 %

     “Level 1 Gross Default Test” means, for any Distribution Date specified
below, the Gross Default Ratio for the related Collection Period is greater than
the percentage set forth opposite such Distribution Date:

          Distribution Date occurring after the Closing Date:   Percentage
1st through 3rd
    3.31 %
4th through 5th
    5.45 %
6th
    5.74 %
7th through 9th
    8.13 %
10th through 12th
    9.86 %
13th through 15th
    11.83 %
16th through 18th
    14.31 %
19th through 21st
    15.93 %
22nd through 24th
    17.33 %
25th through 27th
    19.21 %
28th through 30th
    20.61 %
31st through 33rd
    22.25 %
34th through 36th
    23.42 %
37th through 39th
    24.59 %
40th through 42nd
    25.30 %
43rd and thereafter
    26.00 %

4



--------------------------------------------------------------------------------



 



     “Level 1 Trigger Event” means any violation of the Level 1 Cumulative Net
Loss Test, the Level 1 Delinquency Test (unless amounts are deposited to the
Spread Account with respect to the Cash Collateral Deposit pursuant to
Section 3.06) or the Level 1 Gross Default Test.
     “Level 2 Cumulative Net Loss Test” means, for any Distribution Date
specified below, the Cumulative Net Loss Ratio for the related Collection Period
is greater than the percentage set forth opposite such Distribution Date:

          Distribution Date occurring after the Closing Date:   Percentage
1st through 3rd
    2.38 %
4th through 6th
    3.85 %
7th through 9th
    5.38 %
10th through 12th
    6.90 %
13th through 15th
    8.95 %
16th through 18th
    10.34 %
19th through 21st
    12.30 %
22nd through 24th
    13.43 %
25th through 27th
    14.26 %
28th through 30th
    15.38 %
31st through 33rd
    16.50 %
34th through 36th
    17.06 %
37th and thereafter
    17.62 %

     “Level 2 Delinquency Test” means, for any Distribution Date specified
below, the arithmetic average of the monthly Delinquency Ratios for the three
immediately preceding Collection Periods is greater than the percentage set
forth opposite such Distribution Date:

          Distribution Date occurring after the Closing Date:   Percentage
1st through12th
    6.00 %
13th through 24th
    6.50 %
25th and thereafter
    7.00 %

     “Level 2 Gross Default Test” means, for any Distribution Date specified
below, the Gross Default Ratio for the related Collection Period is greater than
the percentage set forth opposite such Distribution Date:

5



--------------------------------------------------------------------------------



 



          Distribution Date occurring after the Closing Date:   Percentage
1st through 3rd
    3.92 %
4th through 5th
    6.45 %
6th
    6.79 %
7th through 9th
    9.62 %
10th through 12th
    11.67 %
13th through 15th
    14.00 %
16th through 18th
    16.93 %
19th through 21st
    18.85 %
22nd through 24th
    20.51 %
25th through 27th
    22.73 %
28th through 30th
    24.39 %
31st through 33rd
    26.33 %
34th through 36th
    27.72 %
37th through 39th
    29.10 %
40th through 42nd
    29.94 %
43rd and thereafter
    30.77 %

     “Level 2 Trigger Event” means the occurrence of any of the following (A) a
Servicer Termination Event, (B) violation of the Level 2 Cumulative Net Loss
Test, (C) violation of the Level 2 Delinquency Test (D) violation of the Level 2
Gross Default Test or (E) an Insurance Agreement Event of Default.
     “Liquidation Proceeds” means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable including (1) proceeds from the
disposition of the underlying financed vehicles; (2) any related insurance
proceeds; (3) other monies received from the obligor that are allocable to
principal and interest due under the automobile loan, and (4) with respect to a
Sold Receivable, the related Sale Amount.
     “Non-Controlling Party” means, at any time, the Issuer Secured Party that
is not the Controlling Party at such time.
     “Original Pool Balance” means the Pool Balance as of the Cutoff Date.
     “Outstanding Pool Balance” means the Pool Balance as of the end of the
related Collection Period.
     “Overcollateralization Amount” means 11.00%; provided, however, if each of
the Step-Down Conditions are satisfied on any of the Distribution Dates set
forth in the following table, the Overcollateralization Amount for such
Distribution Date shall equal the amount in the

6



--------------------------------------------------------------------------------



 



following table, and shall apply until all Step-Down Conditions are met on a
subsequent Distribution Date set forth in the following table:

          Distribution Date occurring in:   Overcollateralization Amount
January 2009
    10.50 %
July 2009
    9.50 %
January 2010 and thereafter
    8.50 %

     “Requisite Amount” means an amount equal to 2.0% of the Original Pool
Balance provided, however, that (i) on each Distribution Date upon which a Level
1 Trigger Event has occurred and is continuing, and upon each Distribution Date
thereafter (unless no Level 1 Trigger Event has occurred for three consecutive
months) the Requisite Amount shall be equal to the greater of (x) 6.0% of the
Outstanding Pool Balance or (y) 4.0% of the Aggregate Principal Balance as of
the Cutoff Date; and (ii) on each Distribution Date upon which a Level 2 Trigger
Event has occurred and upon each Distribution Date thereafter, the Requisite
Amount shall be equal to 100% of the Outstanding Pool Balance.
     “Security Interests” means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.
     “Seller” means AFS SenSub Corp.
     “Spread Account” means the account designated as such, established and
maintained pursuant to Article Three.
     “Spread Account Agreement Collateral” has the meaning set forth in
Section 2.01.
     “Spread Account Claim Amount” has the meaning set forth in Section 1.1 of
the Sale and Servicing Agreement.
     “Step-Down Conditions” shall be satisfied as of each Distribution Date if
each of the following conditions are met on such Distribution Date: (a) no
Insurance Agreement Event of Default shall have occurred; (b) all amounts owed
to the Insurer under the Basic Documents have been paid in full; (c) immediately
prior to and after giving effect to any reduction in the Overcollateralization
Amount, (i) the Spread Account is at the Requisite Amount and (ii) the Pro Forma
Note Balance is less than or equal to the Required Pro Forma Note Balance;
(d) with respect any Distribution Date in the table below, (i) MBIA, upon its
request to the Rating Agencies, shall have received adequate evidence that the
initial underlying credit rating and capital charge with respect to the notes
has not decreased since the Closing Date and will not decrease upon giving
effect to such reduction in the Overcollateralization Amount, (ii) the
arithmetic average of the monthly Delinquency Ratios for the three immediately
preceding Collection Periods is less than the percentage set forth opposite such
Distribution Date, (iii) the Cumulative Net Loss Ratio for the related
Collection Period is less than the percentage set forth opposite such
Distribution Date, and (iv) the Gross Default Ratio for the related Collection
Period is less than the percentage set forth opposite such Distribution Date;
and (e) the arithmetic

7



--------------------------------------------------------------------------------



 



average of the Monthly Extension Rates for the three immediately preceding
consecutive calendar months is less than 3.00%:

                          Distribution Date   Three-Month Average   Cumulative  
  occurring in:   Delinquency Ratio   Net Loss Ratio   Gross Default Ratio
January 2009
    3.50 %     4.70 %     8.25 %
July 2009
    4.00 %     6.40 %     11.15 %
January 2010
    4.50 %     7.70 %     13.35 %

     “Trigger Event” means a Level 1 Trigger Event or a Level 2 Trigger Event.
     “Trustee Termination Date” means the date which is the latest of the date
on which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Issuer Secured Obligations
and (ii) all payments in respect of the Notes shall have been made and the
Indenture shall have been satisfied and discharged pursuant to the terms of
Article IV of the Indenture.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in
effect in the relevant jurisdiction, as the same may be amended from time to
time.
     Section 1.02. Other Definitional Provisions.
     (a) Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Sale and Servicing Agreement or the Indenture, as the
case may be.
     (b) The terms “hereof,” “herein” or “hereunder,” unless otherwise modified
by more specific reference, shall refer to this Agreement in its entirety.
Unless otherwise indicated in context, the terms “Article,” “Section,”
“Appendix,” “Exhibit” or “Annex” shall refer to an Article or Section of, or
Appendix, Exhibit or Annex to, this Agreement. The definition of a term shall
include the singular, the plural, the past, the present, the future, the active
and the passive forms of such term.
ARTICLE II
THE SPREAD ACCOUNT AGREEMENT COLLATERAL
     Section 2.01. Grant of Security Interest by the Issuer. In order to secure
the performance of Issuer Secured Obligations, to the extent provided herein,
the Issuer hereby pledges, assigns, grants, transfers and conveys to the
Collateral Agent, on behalf of and for the benefit of the Issuer Secured
Parties, a lien on and security interest in (which lien and security interest is
intended to be prior to all other Liens), all of its right, title and interest
in and to the following (all being collectively referred to herein as the
“Spread Account Agreement Collateral” and constituting Spread Account Agreement
Collateral hereunder):

8



--------------------------------------------------------------------------------



 



     (a) the Spread Account established pursuant to Section 3.01, and each other
account owned by the Issuer and maintained by the Collateral Agent (including,
without limitation, the Spread Account Initial Deposit related thereto and all
additional monies, checks, securities, investments and other documents from time
to time held in or evidencing any such accounts);
     (b) all of the Issuer’s right, title and interest in and to investments
made with proceeds of the property described in clause (a) above, or made with
amounts on deposit in the Spread Account; and
     (c) all distributions, revenues, products, substitutions, benefits, profits
and proceeds, in whatever form, of any of the foregoing whether now owned or
hereafter acquired.
     Section 2.02. Priority. The Issuer intends the security interests in favor
of the Issuer Secured Parties to be prior to all other Liens in respect of the
Spread Account Agreement Collateral, and the Issuer shall take all actions
necessary to obtain and maintain, in favor of the Collateral Agent, for the
benefit of the Issuer Secured Parties, a first lien on and a first priority,
perfected security interest in the Spread Account Agreement Collateral
including, without limitation, the filing of a UCC-1 financing statement
relating to the Spread Account Agreement Collateral. Subject to the provisions
hereof specifying the rights and powers of the Collateral Agent at the direction
of the Controlling Party from time to time to control certain specified matters
relating to the Spread Account Agreement Collateral, each Issuer Secured Party
shall have all of the rights, remedies and recourse with respect to the Spread
Account Agreement Collateral afforded a Secured Party under the Uniform
Commercial Code, and all other applicable law in addition to, and not in
limitation of, the other rights, remedies and recourse granted to such Issuer
Secured Parties by this Agreement or any other law relating to the creation and
perfection of liens on, and security interests in, the Spread Account Agreement
Collateral.
     Section 2.03. Issuer Remains Liable. The Security Interests are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve either the Issuer from, any obligation to perform or satisfy, any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Agreement, the Insurance Agreement or any other
Basic Documents to which it is a party or (ii) impose any obligation on any of
the Issuer Secured Parties or the Collateral Agent to perform or observe any
such term, covenant, condition or agreement or impose any liability on any of
the Issuer Secured Parties or the Collateral Agent for any act or omission on
its part relative thereto or for any breach of any representation or warranty on
its part contained therein or made in connection therewith, except, in each
case, to the extent provided herein and in the other Basic Documents.
     Section 2.04. Delivery and Maintenance of Spread Account Agreement
Collateral.
     (a) The Collateral Agent agrees to maintain the Spread Account Agreement
Collateral received by it (or evidence thereof, in the case of book-entry
securities in the name of the Collateral Agent) and all records and documents
relating thereto at the office of the Collateral Agent specified in Section 8.06
or such other address as may be approved by the Controlling Party. The
Collateral Agent shall keep all Spread Account

9



--------------------------------------------------------------------------------



 



Agreement Collateral and related documentation in its possession separate and
apart from all other property that it is holding in its possession and from its
own general assets and shall maintain accurate records pertaining to the
Eligible Investments and Spread Account included in the Spread Account Agreement
Collateral in such a manner as shall enable the Collateral Agent and the Issuer
Secured Parties to verify the accuracy of such record-keeping. The Collateral
Agent’s books and records shall at all times show that the Spread Account
Agreement Collateral is held by the Collateral Agent as agent of the Issuer
Secured Parties and is not the property of the Collateral Agent. The Collateral
Agent will promptly report to each Issuer Secured Party and the Issuer any
failure on its part to hold the Spread Account Agreement Collateral as provided
in this Section 2.04(a) and will promptly take appropriate action to remedy any
such failure.
     (b) The Collateral Agent shall permit each of the Issuer Secured Parties,
or their respective duly authorized representatives, attorneys, auditors or
designees, to inspect the Spread Account Agreement Collateral in the possession
of or otherwise under the control of the Collateral Agent pursuant hereto at
such reasonable times during normal business hours as any such Issuer Secured
Party may reasonably request upon not less than one Business Day’s prior written
notice. The costs and expenses associated with any such inspection will be paid
by the party making such inspection.
     (c) All Spread Account Agreement Collateral shall be transferred to the
Collateral Agent on behalf of the Issuer Secured Parties a manner consistent
with the definition of “Delivery” set forth in the Sale and Servicing Agreement.
     (d) Notwithstanding anything to the contrary herein, the Collateral Agent:
(i) is and will be acting on behalf of the Issuer Secured Parties as a
securities intermediary under Article Eight of the UCC and acknowledges that it
holds the Spread Account Agreement Collateral for the benefit of the Issuer
Secured Parties for purposes of Section 9-313 of the UCC (ii) shall establish
and maintain the Spread Account for the benefit of the Issuer Secured Parties as
a holder of a security interest in the Spread Account Agreement Collateral and
the Spread Account; (iii) shall treat all of the assets in the Spread Account
(other than cash) as financial assets under Article Eight of the UCC; (iv) shall
not hold, or exercise control (within the meaning of Article Eight or Nine of
the UCC) over, the Spread Account Agreement Collateral and/or the Spread Account
for the benefit of any person or entity other than the Issuer Secured Parties;
(v) has received notice of the Issuer Secured Parties’ interest in the assets
contained and/or to be contained in the Spread Account; and (vi) shall take
instructions only from the Issuer Secured Party constituting the Controlling
Party hereunder (without any consent of and notwithstanding any alternate
direction of the Issuer) with respect to the Spread Account and/or the Spread
Account Agreement Collateral, including, without limitation, all instructions
with respect to the acquisition, transfer and disposition of assets in the
Spread Account and the proceeds thereof. In accordance with the choice of law
governing this Agreement set forth in Section 8.14 herein, for purposes of
Article Eight of the UCC the jurisdiction of the Collateral Agent is deemed to
be New York.

10



--------------------------------------------------------------------------------



 



     Section 2.05. Termination and Release of Rights.
     (a) On the Insurer Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Insurer pursuant to this Agreement
in respect of the Spread Account Agreement Collateral shall terminate and be of
no further force and effect and all rights, remedies, powers, duties, authority
and obligations of the Insurer with respect to such Spread Account Agreement
Collateral shall be automatically released; provided that any indemnity provided
to or by the Insurer herein shall survive such Insurer Termination Date. If the
Insurer is acting as Controlling Party on the related Insurer Termination Date,
the Insurer agrees, at the expense of the Issuer, to execute and deliver such
instruments as the successor Controlling Party may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Insurer and any Person claiming by, through or
under the Insurer.
     (b) On the Trustee Termination Date, the rights, remedies, powers, duties,
authority and obligations, if any, conferred upon the Trustee pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all such rights, remedies, powers,
duties, authority and obligations of the Trustee with respect to such Spread
Account Agreement Collateral shall be automatically released; provided that any
indemnity provided to the Trustee herein shall survive such Trustee Termination
Date. If the Trustee is acting as Controlling Party on the related Trustee
Termination Date, the Trustee agrees, at the expense of the Issuer, to execute
and deliver such instruments as the Issuer may reasonably request to effectuate
such release, and any such instruments so executed and delivered shall be fully
binding on the Trustee.
     (c) On the Final Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Collateral Agent and each Issuer
Secured Party pursuant to this Agreement shall terminate and be of no further
force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Issuer Secured Party with respect
to the Spread Account Agreement Collateral shall be automatically released. On
the Final Termination Date, the Collateral Agent agrees, and each Issuer Secured
Party agrees, at the expense of the Issuer, to execute such instruments of
release, in recordable form if necessary, in favor of the Issuer as the Issuer
may reasonably request, to deliver any Spread Account Agreement Collateral in
its possession to the Issuer, and to otherwise release the lien of this
Agreement and release and deliver to the Issuer the Spread Account Agreement
Collateral.
     Section 2.06. Non-Recourse Obligations of Issuer. Notwithstanding anything
herein or in the other Basic Documents to the contrary, the parties hereto agree
that the obligations of the Issuer hereunder shall be recourse only to the
extent of amounts released to the Issuer pursuant to Section 3.03(b)(ii) and
retained by the Issuer in accordance with the next sentence. The Issuer agrees
that it shall not declare or make any payment to the Seller or AmeriCredit
except in accordance with the Basic Documents. Nothing contained herein shall be
deemed to limit the rights of the Noteholders under any other Basic Document.

11



--------------------------------------------------------------------------------



 



ARTICLE III
SPREAD ACCOUNT
     Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.
     (a) On or prior to the Closing Date, the Collateral Agent shall establish,
at its office or at another depository institution or trust company an Eligible
Deposit Account, designated, “Spread Account—Wells Fargo Bank, National
Association, as Collateral Agent for MBIA Insurance Corporation and Wells Fargo
Bank, National Association, as Trustee and Trust Collateral Agent Re:
AmeriCredit Automobile Receivables Trust 2007-C-M, Class A Asset-Backed Notes
Series 2007-C-M” (the “Spread Account”). The Spread Account shall be maintained
by the Collateral Agent at all times separate and apart from any other account
of AmeriCredit, the Seller, the Servicer or the Issuer. The Spread Account shall
be maintained at the same depository institution (which depository institution
may be changed from time to time in accordance with this Agreement). If the
Spread Account ceases to be an Eligible Deposit Account, the Collateral Agent
shall notify the Controlling Party of such fact and shall establish within five
Business Days of such determination, in accordance with Section 3.04(a), a
successor Spread Account thereto, which shall be an Eligible Deposit Account, at
another depository institution acceptable to the Controlling Party.
     (b) No withdrawals may be made of funds in the Spread Account except as
provided in Section 3.03. Except as specifically provided in this Agreement,
funds in the Spread Account shall not be commingled with any other moneys. All
moneys deposited from time to time in the Spread Account and all investments
made with such moneys shall be held by the Collateral Agent as part of the
Spread Account Agreement Collateral.
     (c) On the Closing Date, Issuer shall provide or cause to be provided to
the Collateral Agent for deposit into the Spread Account an amount equal to the
Spread Account Initial Deposit.
     (d) On each Distribution Date, after giving effect to all payments to be
made on the related Distribution Date, the Collateral Agent shall cause to be
maintained in the Spread Account an amount equal to the Requisite Amount in
accordance with Article V of the Sale and Servicing Agreement. Any amounts
deposited with respect to the Cash Collateral Deposit shall not be included for
the purposes of determining whether the amount maintained in the Spread Account
equals the Requisite Amount
     Section 3.02. Investments.
     (a) Funds which may at any time be held in the Spread Account shall be
invested and reinvested by the Collateral Agent, at the written direction (which
may include, subject to the provisions hereof, general standing instructions) of
the Issuer (unless a Default shall have occurred and be continuing, in which
case at the written direction of the Controlling Party if it so elects) or its
designee received by the Collateral

12



--------------------------------------------------------------------------------



 



Agent by 1:00 p.m. New York City time, on the Business Day prior to the date on
which such investment shall be made, in one or more Eligible Investments in the
manner specified in Section 3.02(b) and (c). If no written direction with
respect to any portion of such Spread Account is received by the Collateral
Agent, the Spread Account Agreement Collateral Agent shall invest such funds
overnight in money market mutual funds described in paragraph (d) of the
definition of the term “Eligible Investments,” provided that the Collateral
Agent shall not be liable for any loss or absence of income resulting from such
investments.
     (b) Each investment made pursuant to this Section on any date shall mature
not later than the Business Day immediately preceding the Distribution Date next
succeeding the day such investment is made or payable on demand, provided that
any investment of funds in the Spread Account maintained with the Collateral
Agent in any investment as to which the Collateral Agent is the obligor, if
otherwise qualified as an Eligible Investment may mature on the Distribution
Date next succeeding the date of such investment.
     (c) Subject to the other provisions hereof, the Collateral Agent shall have
sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Collateral Agent or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Collateral Agent in a manner which complies with Section 2.04 and the
requirements of the definition of “Eligible Investments.”
     (d) If amounts on deposit in the Spread Account are at any time invested in
an Eligible Investment payable on demand, the Collateral Agent shall
(i) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Eligible Investment is permitted to
mature under the provisions hereof and (ii) demand payment of all amounts due
thereunder promptly upon receipt of written notice from the Controlling Party to
the effect that such investment does not constitute an Eligible Investment.
     (e) All moneys on deposit in the Spread Account, together with any deposits
or securities in which such moneys may be invested or reinvested, and any gains
from such investments, shall constitute Spread Account Agreement Collateral
hereunder subject to the Security Interests of the Issuer Secured Parties.
     (f) Subject to Section 4.03, the Collateral Agent shall not be liable by
reason of any insufficiency in amounts on deposit in the Spread Account
resulting from any loss on any Eligible Investment included therein except for
losses attributable to the Collateral Agent’s failure to make payments on
Eligible Investments as to which the Collateral Agent, in its commercial
capacity, is obligated. All income or loss on investments of funds in the Spread
Account shall be reported by AmeriCredit as taxable income or loss.

13



--------------------------------------------------------------------------------



 



     Section 3.03. Payments; Priority of Payments.
     (a) On or before the second Business Day prior to each Distribution Date,
the Collateral Agent will make the following calculations on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount and the amount of any Accelerated Payment Amount Shortfall)
received pursuant to Article IV of the Sale and Servicing Agreement from the
Servicer; provided, however, that if the Collateral Agent receives written
notice from the Insurer, the Trustee, the Issuer or the Servicer of the
occurrence of an Insurance Agreement Event of Default, such notice shall be
determinative for the purposes of determining the Requisite Amount:
     (i) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Spread Account Claim
Amount;
     (ii) determine (A) the amounts, if any, to be paid from the Spread Account
with respect to the Spread Account Claim Amount and (B) whether, following
payment from the Spread Account to the Trust Collateral Agent for deposit into
the Collection Account, a Spread Account Claim Amount will continue to exist;
     (iii) [Reserved];
     (iv) determine the amounts to be on deposit in the Spread Account on that
Distribution Date which will be available to satisfy any Accelerated Payment
Amount Shortfall;
     (v) determine (A) the amounts, if any, to be paid from the Spread Account
with respect to the Accelerated Payment Amount Shortfall and (B) whether,
following payment from the Spread Account to the Trust Collateral Agent for
deposit into the Collection Account, an Accelerated Payment Amount Shortfall
will continue to exist;
     On such Distribution Date, the Collateral Agent shall deliver a certificate
to the Trust Collateral Agent and the Insurer with respect to any Deficiency
Notice and any Accelerated Payment Shortfall Notice, stating the amount, if any,
to be distributed to the Trust Collateral Agent on that Distribution Date in
respect of such Accelerated Payment Shortfall Amount and in respect of such
Spread Account Claim Amount.
     (b) On each Distribution Date, the Collateral Agent shall make the
following payments from the Spread Account (to the extent of funds available in
the Spread Account) in the following order of priority:
     (i) if the Trust Collateral Agent has delivered a Deficiency Notice and if
there exists a Spread Account Claim Amount, to the Trust Collateral Agent for
deposit in the Collection Account the amount of such Spread Account Claim
Amount; and

14



--------------------------------------------------------------------------------



 



     (ii) any funds in the Spread Account (excluding net of any amounts
deposited with respect to the Cash Collateral Deposit) in excess of the
Requisite Amount, after making the withdrawals therefrom required by clause
(i) of this Section 3.03(b) (to the extent of funds available in excess of the
Requisite Amount) and any funds remaining in the Spread Account as of the
Distribution Date immediately following the Final Termination Date will be
applied by the Collateral Agent in the following order of priority:
     (A) if the Trust Collateral Agent has delivered an Accelerated Payment
Shortfall Notice and if there exists an Accelerated Payment Amount Shortfall, to
the Trust Collateral Agent for deposit in the Note Distribution Account the
amount of such Accelerated Payment Amount Shortfall;
     (B) to the payment of any expenses payable pursuant to Section 4.5 of the
Sale and Servicing Agreement to the extent not paid by the Servicer;
     (C) to the Trust Collateral Agent for payment to any replacement servicer
any accrued and unpaid replacement servicer fees, transition costs or additional
compensation to the extent not paid by AmeriCredit or pursuant to the Sale and
Servicing Agreement;
     (D) to the Trust Collateral Agent for payment to the Insurer, any amounts
due and owing to the Insurer that were not paid under clause (x) of
Section 5.7(a) of the Sale and Servicing Agreement;
     (E) to the Backup Servicer, any indemnification amounts payable by the
Servicer to the Backup Servicer to the extent not paid by the Servicer; and
     (F) to the holder(s) of the Certificates, any remaining funds in the Spread
Account in excess of the Requisite Amount.
     Section 3.04. General Provisions Regarding Spread Account.
     (a) Promptly upon the establishment (initially or upon any relocation) of
the Spread Account hereunder, the Collateral Agent shall advise the Issuer and
each Issuer Secured Party in writing of the name and address of the depository
institution or trust company where the Spread Account has been established (if
not at Wells Fargo Bank, National Association or any successor Collateral Agent
in its commercial banking capacity), the name of the officer of the depository
institution who is responsible for overseeing the Spread Account, the account
number and the individuals whose names appear on the signature cards for the
Spread Account. The Issuer shall cause each such depository institution or trust
company to execute a written agreement, in form and substance reasonably
satisfactory to the Controlling Party, waiving, and the Collateral Agent by its
execution of this Agreement hereby waives (except to the extent expressly
provided herein), in each case to the extent permitted under applicable law,
(i) any

15



--------------------------------------------------------------------------------



 



banker’s or other statutory or similar Lien, and (ii) any right of set-off or
other similar right under applicable law with respect to the Spread Account and
agreeing, and the Collateral Agent by its execution of this Agreement hereby
agrees to notify the Issuer and each Issuer Secured Party of any charge or claim
against or with respect to such Spread Account. The Collateral Agent shall give
the Issuer and each Issuer Secured Party at least ten Business Days’ prior
written notice of any change in the location of the Spread Account or in any
related account information. Anything herein to the contrary notwithstanding,
unless otherwise consented to by the Controlling Party in writing, the
Collateral Agent shall have no right to change the location of the Spread
Account
     (b) Upon the written request of the Controlling Party or the Issuer, the
Collateral Agent shall cause, at the expense of the Issuer, the depository
institution at which the Spread Account is located to forward to the requesting
party copies of all monthly account statements for the Spread Account.
     (c) No passbook, certificate of deposit or other similar instrument
evidencing the Spread Account shall be issued, and all contracts, receipts and
other papers, if any, governing or evidencing the Spread Account shall be held
by the Collateral Agent.
     Section 3.05. Reports by the Collateral Agent. The Collateral Agent shall
report to the Issuer, the Insurer, the Trustee (unless the Trustee is the same
party as the Collateral Agent), the Trust Collateral Agent and the Servicer, on
a monthly basis no later than each Distribution Date, the amount on deposit in
the Spread Account and the identity of the investments included therein as of
the last day of the related Collection Period, and shall provide accountings of
deposits into and withdrawals from the Spread Account, and of the investments
made therein, upon the request of the Issuer, the Insurer or the Servicer.
     Section 3.06. Cash Collateralized Receivables.
     (a) On any date after the Outstanding Pool Balance has declined to 33% of
the Original Pool Balance, if (i) the Delinquency Ratio violates the Level 1
Delinquency Test, (ii) the amount on deposit in the Spread Account equals or
exceeds the Requisite Amount and (iii) the Pro Forma Note Balance equaled the
Required Pro Forma Note Balance on the immediately preceding Distribution Date,
then the Servicer shall have the option of making a deposit into the Spread
Account to prevent the occurrence of a Level 1 Trigger. If the Servicer elects
to exercise such option, then on each Distribution Date the Servicer shall
deposit into the Spread Account the amount necessary to maintain the Cash
Collateral Deposit until such time as the Delinquency Ratio (without taking into
account any reduction for Cash Collateralized Receivables) is at a level that
does not violate the Level 1 Delinquency Test or Level 2 Delinquency Test. As of
any date of determination, the “Cash Collateral Deposit” shall equal to the
greater of (x) the aggregate Principal Balance of 100% of the Receivables that
are ninety (90) or more days past due or (y) the aggregate Principal Balance of
the minimum amount of Delinquent Receivables necessary to reduce the Delinquency
Ratio to a level that does not violate the Level 1 Delinquency Test.

16



--------------------------------------------------------------------------------



 



     (b) On each Distribution Date, upon which (i) the Delinquency Ratio
(without taking into account any reduction for Cash Collateralized Receivables)
is at a level that does not violate the Level 1 Delinquency Test or Level 2
Delinquency Test, (ii) no Trigger Event is in effect and (iii) the amount on
deposit in the Spread Account (net of the Cash Collateral Deposit) is equal to
or exceeds the Requisite Amount, then the Collateral Agent shall distribute the
Cash Collateral Deposit in accordance with the priorities set forth in
Section 3.03(b)(ii).
ARTICLE IV
THE COLLATERAL AGENT
     Section 4.01. Appointment and Powers. Subject to the terms and conditions
hereof, each of the Issuer Secured Parties hereby appoints Wells Fargo Bank,
National Association as the Collateral Agent with respect to the Spread Account
Agreement Collateral, and Wells Fargo Bank, National Association hereby accepts
such appointment and agrees to act as Collateral Agent with respect to the
Spread Account Agreement Collateral, for the Issuer Secured Parties, to maintain
custody and possession of such Spread Account Agreement Collateral (except as
otherwise provided hereunder) and to perform the other duties of the Collateral
Agent in accordance with the provisions of this Agreement. Each Issuer Secured
Party hereby authorizes the Collateral Agent to take such action on its behalf,
and to exercise such rights, remedies, powers and privileges hereunder, as the
Controlling Party may direct and as are specifically authorized to be exercised
by the Collateral Agent by the terms hereof, together with such actions, rights,
remedies, powers and privileges as are reasonably incidental thereto. The
Collateral Agent shall act (and shall be completely protected in so acting) upon
and in compliance with the written instructions of the Controlling Party
delivered pursuant to this Agreement promptly following receipt of such written
instructions; provided that the Collateral Agent shall not act in accordance
with any instructions (i) which are not authorized by, or in violation of the
provisions of, this Agreement, (ii) which are in violation of any applicable
law, rule or regulation or (iii) for which the Collateral Agent has not received
reasonable indemnity. Receipt of such instructions shall not be a condition to
the exercise by the Collateral Agent of its express duties hereunder, except
where this Agreement provides that the Collateral Agent is permitted to act only
following and in accordance with such instructions.
     Section 4.02. Performance of Duties. The Collateral Agent shall have no
duties or responsibilities except those expressly set forth in this Agreement
and the other Basic Documents to which the Collateral Agent is a party or as
directed by the Controlling Party in accordance with this Agreement. The
Collateral Agent shall not be required to take any discretionary actions
hereunder except at the written direction and with indemnification satisfactory
to it from the Controlling Party.
     Section 4.03. Limitation on Liability. Neither the Collateral Agent nor any
of its directors, officers or employees shall be liable for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith, except
that the Collateral Agent shall be liable for its negligence, bad faith or
willful misconduct; nor shall the Collateral Agent be responsible for the
validity, effectiveness, value, sufficiency or enforceability against the Issuer
of this Agreement or any of the Spread Account Agreement Collateral (or any part
thereof). Notwithstanding any

17



--------------------------------------------------------------------------------



 



term or provision of this Agreement, the Collateral Agent shall incur no
liability to the Issuer or the Issuer Secured Parties for any action taken or
omitted by the Collateral Agent in connection with the Spread Account Agreement
Collateral, except for the negligence or willful misconduct on the part of the
Collateral Agent, and, further, shall incur no liability to the Issuer Secured
Parties except for negligence or willful misconduct in carrying out its duties
to the Issuer Secured Parties. Subject to Section 4.04, the Collateral Agent
shall be completely protected and shall incur no liability to any such party in
relying upon the accuracy, acting in reliance upon the contents, and assuming
the genuineness of any notice, demand, certificate, signature, instrument or
other document reasonably believed by the Collateral Agent to be genuine and to
have been duly executed by the appropriate signatory, and (absent actual
knowledge to the contrary) the Collateral Agent shall not be required to make
any independent investigation with respect thereto. The Collateral Agent shall
at all times be free independently to establish to its reasonable satisfaction,
but shall have no duty to independently verify, the existence or nonexistence of
facts that are a condition to the exercise or enforcement of any right or remedy
hereunder or under any of the Basic Documents. The Collateral Agent may consult
with counsel selected by it with due care, and shall not be liable for any
action taken or omitted to be taken by it hereunder in good faith and in
accordance with the written advice of such counsel. The Collateral Agent shall
not be under any obligation to exercise any of the remedial rights or powers
vested in it by this Agreement or to follow any direction from the Controlling
Party unless it shall have received reasonable security or indemnity
satisfactory to the Collateral Agent against the costs, expenses and liabilities
which might be incurred by it.
     Section 4.04. Reliance upon Documents. In the absence of bad faith or
negligence on its part, the Collateral Agent shall be entitled to rely on any
communication, instrument, paper or other document reasonably believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons and shall have no liability in acting, or omitting to act, where such
action or omission to act is in reasonable reliance upon any statement or
opinion contained in any such document or instrument.
     Section 4.05. Successor Collateral Agent.
     (a) Any Person into which the Collateral Agent may be converted or merged,
or with which it may be consolidated, or to which it may sell or transfer its
trust business and assets as a whole, or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder and is acceptable to the Insurer) be
and become a successor Collateral Agent hereunder and be vested with all of the
title to and interest in the Spread Account Agreement Collateral and all of the
trusts, powers, discretions, immunities, privileges and other matters as was its
predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, except to the extent, if any, that any
such action is necessary to perfect, or continue the perfection of, the security
interest of the Issuer Secured Parties in the Spread Account Agreement
Collateral.
     (b) The Collateral Agent and any successor Collateral Agent may resign only
(i) upon a determination that by reason of a change in legal requirements the
performance

18



--------------------------------------------------------------------------------



 



of its duties under this Agreement would cause it to be in violation of such
legal requirements in a manner which would result in a material adverse effect
on the Collateral Agent as evidenced by an Opinion of Counsel delivered to the
Insurer, and the Controlling Party does not elect to waive the Collateral
Agent’s obligation to perform those duties which render it legally unable to act
or elect to delegate those duties to another Person, or (ii) with the prior
written consent of the Controlling Party. The Collateral Agent shall give not
less than 60 days’ prior written notice of any such permitted resignation by
registered or certified mail to the other Issuer Secured Party and the Issuer;
provided, that such resignation shall take effect only upon the date which is
the latest of (A) the effective date of the appointment of a successor
Collateral Agent acceptable to the Insurer (provided that an Insurer Default has
not occurred and is continuing) and the acceptance in writing by such successor
Collateral Agent of such appointment and of its obligation to perform its duties
hereunder in accordance with the provisions hereof, (B) delivery of the
Collateral to such successor to be held in accordance with the procedures
specified in Article Two, and (C) receipt by the Controlling Party of an Opinion
of Counsel to the effect described in Section 5.05. Notwithstanding the
preceding sentence, if by the contemplated date of resignation specified in the
written notice of resignation delivered as described above no successor
Collateral Agent or temporary successor Collateral Agent has been appointed
Collateral Agent or becomes the Collateral Agent pursuant to Section 4.05(d),
the resigning Collateral Agent may petition a court of competent jurisdiction in
New York, New York for the appointment of a successor acceptable to the Insurer
(provided that an Insurer Default has not occurred and is continuing).
Notwithstanding anything herein to the contrary, if the Trustee, the Trust
Collateral Agent and Collateral Agent are the same party and the Trustee or the
Trust Collateral Agent resigns under the Indenture, the Collateral Agent may
resign in accordance with the procedures for resignation of the Trustee and the
Trust Collateral Agent under the Indenture.
     (c) The Collateral Agent may be removed by the Controlling Party at any
time, with or without cause, by an instrument or concurrent instruments in
writing delivered to the Collateral Agent, the other Issuer Secured Party and
the Issuer. A temporary successor may be removed at any time to allow a
successor Collateral Agent to be appointed pursuant to Section 4.05(d). Any
removal pursuant to the provisions of this subsection (c) shall take effect only
upon the date which is the latest of (i) the effective date of the appointment
of a successor Collateral Agent acceptable to the Insurer (provided that an
Insurer Default has not occurred and is continuing) and the acceptance in
writing by such successor Collateral Agent of such appointment and of its
obligation to perform its duties hereunder in accordance with the provisions
hereof, (ii) delivery of the Spread Account Agreement Collateral to such
successor to be held in accordance with the procedures specified in Article Two
and (iii) receipt by the Controlling Party of an Opinion of Counsel to the
effect described in Section 5.05.
     (d) The Controlling Party shall have the sole right to appoint each
successor Collateral Agent. Every temporary or permanent successor Collateral
Agent appointed hereunder shall execute, acknowledge and deliver to its
predecessor and to each Issuer Secured Party and the Issuer an instrument in
writing accepting such appointment hereunder and the relevant predecessor shall
execute, acknowledge and deliver such other

19



--------------------------------------------------------------------------------



 



documents and instruments as will effectuate the delivery of all Spread Account
Agreement Collateral to the successor Collateral Agent to be held in accordance
with the procedures specified in Article Two, whereupon such successor, without
any further act, deed or conveyance, shall become fully vested with all the
estates, properties, rights, powers, duties and obligations of its predecessor.
Such predecessor shall, nevertheless, on the written request of either Issuer
Secured Party or the Issuer, execute and deliver an instrument transferring to
such successor all the estates, properties, rights and powers of such
predecessor hereunder. In the event that any instrument in writing from the
Issuer or a Issuer Secured Party is reasonably required by a successor
Collateral Agent to more fully and certainly vest in such successor the estates,
properties, rights, powers, duties and obligations vested or intended to be
vested hereunder in the Collateral Agent, any and all such written instruments
shall, at the request of the temporary or permanent successor Collateral Agent,
be forthwith executed, acknowledged and delivered by the Issuer. The designation
of any successor Collateral Agent and the instrument or instruments removing any
Collateral Agent and appointing a successor hereunder, together with all other
instruments provided for herein, shall be maintained with the records relating
to the Spread Account Agreement Collateral and, to the extent required by
applicable law, filed or recorded by the successor Collateral Agent in each
place where such filing or recording is necessary to effect the transfer of the
Spread Account Agreement Collateral to the successor Collateral Agent or to
protect or continue the perfection of the security interests granted hereunder.
     Section 4.06. Indemnification. The Servicer shall indemnify the Collateral
Agent, its directors, officers, employees and agents for, and hold the
Collateral Agent, its directors, officers, employees and agents harmless
against, any loss, liability or expense (including the costs and expenses of
defending against any claim of liability) arising out of or in connection with
the Collateral Agent’s acting as Collateral Agent hereunder, except such loss,
liability or expense as shall result from the negligence, bad faith or willful
misconduct of the Collateral Agent. The obligation of the Servicer under this
Section 4.06 shall survive the termination of this Agreement and the resignation
or removal of the Collateral Agent or the Servicer.
     Section 4.07. Compensation and Reimbursement. The Servicer agrees for the
benefit of the Issuer Secured Parties to pay to the Collateral Agent, the
Collateral Agent Fee for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a collateral trustee) and to reimburse the Collateral Agent for
any reasonable and out of pocket expenses (including reasonable legal fees and
expenses but excluding any expenses resulting from the gross negligence, bad
faith, or willful misconduct of the Collateral Agent) incurred in connection
with the duties contemplated herein.
     Section 4.08. Representations and Warranties of the Collateral Agent. The
Collateral Agent represents and warrants to the Issuer and to each Issuer
Secured Party as follows:
     (a) Due Organization. The Collateral Agent is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States and is duly authorized and licensed under applicable
law to conduct its business as presently conducted.

20



--------------------------------------------------------------------------------



 



     (b) Corporate Power. The Collateral Agent has all requisite right, power
and authority to execute and deliver this Agreement and to perform all of its
duties as Collateral Agent hereunder.
     (c) Due Authorization. The execution and delivery by the Collateral Agent
of this Agreement and the other Basic Documents to which it is a party, and the
performance by the Collateral Agent of its duties hereunder and thereunder, have
been duly authorized by all necessary corporate proceedings and no further
approvals or filings, including any governmental approvals, are required for the
valid execution and delivery by the Collateral Agent, or the performance by the
Collateral Agent, of this Agreement and such other Basic Documents.
     (d) Valid and Binding Agreement. The Collateral Agent has duly executed and
delivered this Agreement and each other Basic Document to which it is a party,
and each of this Agreement and each such other Basic Document constitutes the
legal, valid and binding obligation of the Collateral Agent, enforceable against
the Collateral Agent in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
     Section 4.09. Waiver of Setoffs. The Collateral Agent hereby expressly
waives any and all rights of set off that the Collateral Agent may otherwise at
any time have under applicable law with respect to the Spread Account and agrees
that amounts in the Spread Account shall at all times be held and applied solely
in accordance with the provisions hereof.
     Section 4.10. Control by the Controlling Party. The Collateral Agent shall
comply with notices and instructions given by the Issuer only if accompanied by
the written consent of the Controlling Party, except that if any Default shall
have occurred and be continuing, the Collateral Agent shall act upon and comply
with notices and instructions given by the Controlling Party alone in the place
and stead of the Issuer.
ARTICLE V
COVENANTS OF THE ISSUER
     Section 5.01. Preservation of Spread Account Agreement Collateral. Subject
to the rights, powers and authorities granted to the Collateral Agent and the
Controlling Party in this Agreement, the Issuer shall take such action as is
necessary and proper with respect to the Spread Account Agreement Collateral in
order to preserve and maintain such Spread Account Agreement Collateral and to
cause (subject to the rights of the Issuer Secured Parties) the Collateral Agent
to perform its obligations with respect to such Spread Account Agreement
Collateral as provided herein including, without limitation, filing UCC-1s on
the Spread Account and investments therein. The Issuer will do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, such instruments of transfer or take such other steps or actions as
may be necessary, or required by the Controlling Party, to perfect the Security
Interests granted hereunder in the Spread Account Agreement Collateral, to
ensure that such

21



--------------------------------------------------------------------------------



 



Security Interests rank prior to all other Liens and to preserve the priority of
such Security Interests and the validity and enforceability thereof.
     Section 5.02. Notices. In the event that the Issuer acquires knowledge of
the occurrence and continuance of any Insurance Agreement Event of Default or
Event of Default under the Indenture or of any event of default or like event,
howsoever described or called, under any of the Basic Documents, the Issuer
shall immediately give notice thereof to the Collateral Agent and each Issuer
Secured Party.
     Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets. The
Issuer covenants, to the fullest extent permitted by applicable law, that it
will not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any appraisement, valuation, stay, extension
or redemption law wherever enacted, now or at any time hereafter in force, in
order to prevent or hinder the enforcement of this Agreement or any absolute
sale of the Spread Account Agreement Collateral or any part thereof, or the
possession thereof by any purchaser at any sale under Article Seven; and the
Issuer, to the fullest extent permitted by applicable law, for itself and all
who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuer, for
itself and all who may claim under it, waives, to the fullest extent permitted
by applicable law, all right to have the Spread Account Agreement Collateral
marshaled upon any foreclosure or other disposition thereof.
     Section 5.04. Noninterference, etc. The Issuer shall not (i) waive or alter
any of its rights under the Spread Account Agreement Collateral (or any
agreement or instrument relating thereto) without the prior written consent of
the Controlling Party, (ii) fail to pay any tax, assessment, charge or fee
levied or assessed against the Spread Account Agreement Collateral, or to defend
any action, if such failure to pay or defend may adversely affect the priority
or enforceability of the Issuer’s right, title or interest in and to the Spread
Account Agreement Collateral or the Collateral Agent’s lien on, and security
interest in, the Spread Account Agreement Collateral for the benefit of the
Issuer Secured Parties or (iii) take any action, or fail to take any action, if
such action or failure to take action will interfere with the enforcement of any
rights under the Basic Documents.
     Section 5.05. Issuer Changes
     (a) Change in Name, Structure, etc. The Issuer shall not change its name,
identity or corporate structure unless it shall have given each Issuer Secured
Party and the Collateral Agent at least 30 days’ prior written notice thereof,
shall have effected any necessary or appropriate assignments or amendments
thereto and filings of financing statements or amendments thereto.
     (b) Relocation of the Issuer. The Issuer shall not change its principal
executive office or jurisdiction of organization unless it gives each Issuer
Secured Party and the Collateral Agent at least 30 days’ prior written notice of
any relocation of its principal executive office. If the Issuer relocates its
principal executive office,

22



--------------------------------------------------------------------------------



 



jurisdiction of organization or principal place of business from Delaware, the
Issuer shall give prior notice thereof to the Controlling Party and the
Collateral Agent and shall effect whatever appropriate recordations and filings
are necessary and shall provide an Opinion of Counsel to the Controlling Party
and the Collateral Agent, to the effect that, upon the recording of any
necessary assignments or amendments to previously-recorded assignments and
filing of any necessary amendments to the previously filed financing or
continuation statements or upon the filing of one or more specified new
financing statements, and the taking of such other actions as may be specified
in such opinion, the security interests in the Spread Account Agreement
Collateral shall remain, after such relocation, valid and perfected.
ARTICLE VI
CONTROLLING PARTY; INTERCREDITOR PROVISIONS
     Section 6.01. Appointment of Controlling Party. From and after the Closing
Date until the Insurer Termination Date, the Insurer shall be the Controlling
Party and shall be entitled to exercise all the rights given the Controlling
Party hereunder. From and after the Insurer Termination Date until the Trustee
Termination Date, the Trustee shall be the Controlling Party. Notwithstanding
the foregoing, in the event that an Insurer Default shall have occurred and be
continuing, the Trustee shall be the Controlling Party until the applicable
Trustee Termination Date. If prior to an Insurer Termination Date the Trustee
shall have become the Controlling Party as a result of the occurrence of an
Insurer Default and either such Insurer Default is cured or for any other reason
ceases to exist or the Trustee Termination Date occurs, then upon such cure or
other cessation or on such Trustee Termination Date, as the case may be, the
Insurer shall, upon notice thereof being duly given to the Collateral Agent,
again be the Controlling Party.
     Section 6.02. Controlling Party’s Authority.
     (a) The Issuer hereby irrevocably appoints the Collateral Agent, and any
successor to the Collateral Agent appointed pursuant to Section 4.05, its true
and lawful attorney, with full power of substitution, in the name of the Issuer,
the Issuer Secured Parties or otherwise, but (subject to Section 2.06) at the
expense of the Issuer, to the extent permitted by law to exercise, at any time
and from time to time while any Insurance Agreement Event of Default has
occurred but at all such times at the direction of the Controlling Party, any or
all of the following powers with respect to all or any of the Spread Account
Agreement Collateral: (i) to demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due upon or by virtue
thereof, (ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto, (iii) to sell, transfer, assign or otherwise
deal with the same or the proceeds thereof as fully and effectively as if the
Collateral Agent were the absolute owner thereof, and (iv) to extend the time of
payment of any or all thereof and to make any allowance or other adjustments
with respect thereto.
     (b) With respect to the Notes and the related Spread Account Agreement
Collateral, each Issuer Secured Party hereby irrevocably and unconditionally
constitutes

23



--------------------------------------------------------------------------------



 



and appoints the Collateral Agent, and any successor to such Collateral Agent
appointed pursuant to Section 4.05 from time to time, as the true and lawful
attorney-in-fact of the Issuer Secured Parties, with full power of substitution,
to execute, acknowledge and deliver any notice, document, certificate, paper,
pleading or instrument and to do in the name of the Collateral Agent as well as
in the name, place and stead of such Issuer Secured Party such acts, things and
deeds for and on behalf of and in the name of the Issuer Secured Parties under
this Agreement which the Issuer Secured Parties could or might do or which may
be necessary, desirable or convenient in the Collateral Agent’s sole discretion
with the prior written consent of the Controlling Party or at the direction of
the Controlling Party to effect the purposes contemplated hereunder and, without
limitation, exercise full right, power and authority to take, or defer from
taking, any and all acts with respect to the administration of the Spread
Account Agreement Collateral, and the enforcement of the rights of the Issuer
Secured Parties hereunder, on behalf of and for the benefit of the Issuer
Secured Parties, as their interests may appear.
     Section 6.03. Rights of Issuer Secured Parties. With respect to the Notes
and the related Spread Account Agreement Collateral, the Non-Controlling Party
at any time expressly agrees that it shall not assert any rights that it may
otherwise have, as an Issuer Secured Party with respect to the Spread Account
Agreement Collateral, to direct the maintenance, sale or other disposition of
the Spread Account Agreement Collateral or any portion thereof, notwithstanding
the occurrence and continuance of any Default or any non-performance by the
Issuer of any obligation owed to such Issuer Secured Party hereunder or under
any other Basic Document, and each party hereto agrees that the Collateral
Agent, at the direction of the Controlling Party shall be the only Person
entitled to assert and exercise such rights.
     Section 6.04. Degree of Care.
     (a) Collateral Agent. Notwithstanding any term or provision of this
Agreement, the Collateral Agent shall incur no liability to the Issuer for any
action taken or omitted by the Collateral Agent in connection with the Spread
Account Agreement Collateral, except for any negligence, bad faith or willful
misconduct on the part of the Collateral Agent and, further, shall incur no
liability to the Non-Controlling Party except for the negligence, bad faith or
willful misconduct of the Collateral Agent in carrying out its duties, if any,
to the Non-Controlling Party. The Collateral Agent shall be completely protected
and shall incur no liability to any such party in relying upon the accuracy,
acting in reliance upon the contents and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document believed by the
Collateral Agent to be genuine and to have been duly executed by the appropriate
signatory, and (absent manifest error or actual knowledge to the contrary) the
Collateral Agent shall not be required to make any independent investigation
with respect thereto. The Collateral Agent shall, at all times, be free
independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or nonexistence of
which shall be a condition to the exercise or enforcement of any right or remedy
under this Agreement or any of the Basic Documents.
     (b) Controlling Party. Notwithstanding any term or provision of this
Agreement, the Controlling Party shall incur no liability to the Issuer, Seller,
Servicer or

24



--------------------------------------------------------------------------------



 



any secured party for any action taken or omitted by the Controlling Party in
connection with the Spread Account Agreement Collateral, except for any
negligence, bad faith or willful misconduct on the part of the Controlling Party
and, further, shall incur no liability to the Non-Controlling Party except for a
breach of the terms of this Agreement or for negligence, bad faith or willful
misconduct in carrying out its duties, if any, to the Non-Controlling Party. The
Controlling Party shall be protected and shall incur no liability to any such
party in relying upon the accuracy, acting in reliance upon the contents and
assuming the genuineness of any notice, demand, certificate, signature,
instrument or other document believed by the Controlling Party to be genuine and
to have been duly executed by the appropriate signatory, and (absent manifest
error or actual knowledge to the contrary) the Controlling Party shall not be
required to make any independent investigation with respect thereto. The
Controlling Party shall, at all times, be free independently to establish to its
reasonable satisfaction the existence or nonexistence, as the case may be, of
any fact the existence or nonexistence of which shall be a condition to the
exercise or enforcement of any right or remedy under this Agreement or any of
the Basic Documents.
     (c) The Non-Controlling Party. The Non-Controlling Party shall not be
liable to the Issuer for any action or failure to act by the Controlling Party
or the Collateral Agent in exercising, or failing to exercise, any rights or
remedies hereunder.
ARTICLE VII
REMEDIES UPON DEFAULT
     Section 7.01. Remedies upon a Default. If a Default has occurred, the
Collateral Agent shall, at the written direction of the Controlling Party, take
whatever action at law or in equity as may appear necessary or desirable in the
judgment of the Controlling Party to collect and satisfy all Issuer Secured
Obligations, including, but not limited to, foreclosure upon the Spread Account
Agreement Collateral and all other rights available to secured parties under
applicable law or to enforce performance and observance of any obligation,
agreement or covenant under any of the Basic Documents.
     Section 7.02. Waiver of Default. The Controlling Party shall have the sole
right, to be exercised in its complete discretion, to waive any Default by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Controlling Party and delivered to the Collateral Agent, the other Issuer
Secured Party and the Issuer. Any such waiver shall be binding upon the
Non-Controlling Party and the Collateral Agent. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default so waived and not to
any other similar event or occurrence which occurs subsequent to the date of
such waiver.
     Section 7.03. Restoration of Rights and Remedies. If the Collateral Agent
has instituted any proceeding to enforce any right or remedy under this
Agreement, and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Collateral Agent, then and in
every such case the Issuer, the Collateral Agent and each of the Issuer Secured
Parties shall, subject to any determination in such proceeding, be

25



--------------------------------------------------------------------------------



 



restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Issuer Secured Parties shall continue
as though no such proceeding had been instituted.
     Section 7.04. No Remedy Exclusive. No right or remedy herein conferred upon
or reserved to the Collateral Agent, the Controlling Party or either of the
Issuer Secured Parties is intended to be exclusive of any other right or remedy,
and every right or remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law, in equity or otherwise (but, in each case, shall be
subject to the provisions of this Agreement limiting such remedies), and each
and every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Controlling Party, and the exercise of or the
beginning of the exercise of any right or power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01. Further Assurances. Each party hereto shall take such action
and deliver such instruments to any other party hereto, in addition to the
actions and instruments specifically provided for herein, as may be reasonably
requested or required to effectuate the purpose or provisions of this Agreement
or to confirm or perfect any transaction described or contemplated herein.
     Section 8.02. Waiver. Any waiver by any party of any provision of this
Agreement or any right, remedy or option hereunder shall only prevent and stop
such party from thereafter enforcing such provision, right, remedy or option if
such waiver is given in writing and only as to the specific instance and for the
specific purpose for which such waiver was given. The failure or refusal of any
party hereto to insist in any one or more instances, or in a course of dealing,
upon the strict performance of any of the terms or provisions of this Agreement
by any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect.
     Section 8.03. Amendments; Waivers. No amendment, modification, waiver or
supplement to this Agreement or any provision of this Agreement shall in any
event be effective unless the same shall have been made or consented to in
writing by each of the parties hereto and the Rating Agency Condition shall have
been satisfied; provided, however, that, notwithstanding the foregoing, for so
long as the Insurer shall be the Controlling Party, any amendments,
modifications, waivers or supplements hereto, or to the Spread Account Agreement
Collateral or Spread Account or to any requirement hereunder to deposit or
retain any amounts in such Spread Account or to distribute any amounts therein
as provided in Section 3.03 shall be effective if made or consented to in
writing by the Insurer, the Issuer and the Collateral Agent (the consent of
which shall not be withheld or delayed with respect to any amendment that does
not adversely

26



--------------------------------------------------------------------------------



 



affect the Collateral Agent) but shall in no circumstances require the consent
of the Trustee or the Noteholders.
     Section 8.04. Severability. In the event that any provision of this
Agreement or the application thereof to any party hereto or to any circumstance
or in any jurisdiction governing this Agreement shall, to any extent, be invalid
or unenforceable under any applicable statute, regulation or rule of law, then
such provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by the Collateral Agent, or any of the Issuer Secured
Parties, hereunder is unavailable or unenforceable shall not affect in any way
the ability of the Collateral Agent or any of the Issuer Secured Parties to
pursue any other remedy available to it or them (subject, however, to the
provisions of this Agreement limiting such remedies).
     Section 8.05. Nonpetition Covenant. Notwithstanding any prior termination
of this Agreement, each of the parties hereto agrees that it shall not, prior to
one year and one day after the Final Scheduled Distribution Date of the
Class A-4 Notes and payment of all amounts due to the Insurer under the
Insurance Agreement, acquiesce, petition or otherwise invoke or cause the Issuer
or the Seller to invoke the process of the United States of America, any State
or other political subdivision thereof or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government for the purpose of commencing or sustaining a case by or against
the Issuer or the Seller under a Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, Trustee, custodian,
sequestrator or other similar official of the Issuer or the Seller or all or any
part of its respective property or assets or ordering the winding up or
liquidation of the affairs of the Issuer or the Seller. The parties agree that
damages will be an inadequate remedy for breach of this covenant and that this
covenant may be specifically enforced.
     Section 8.06. Notices. All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

     
(a)
  If to the Issuer:
 
   
 
  AmeriCredit Automobile Receivables Trust 2007-C-M
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Corporate Trust Administration

27



--------------------------------------------------------------------------------



 



     
(b)
  If to the Insurer:
 
   
 
  MBIA Insurance Corporation
113 King Street
Armonk, New York 10504
Attention: Insured Portfolio Management — Structured Finance
(AmeriCredit Automobile Receivables Trust 2007-C-M)
 
   
 
  (in each case in which notice or other communication to the Insurer refers to
a Default or a claim on the Policy or in which failure on the part of the
Insurer to respond shall be deemed to constitute consent or acceptance, then
with a copy to the attention of the General Counsel marked to reflect “Urgent
Materials Enclosed”)
 
   
(c)
  If to the Trustee and the Trust Collateral Agent:
 
   
 
  Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311—161
Minneapolis, Minnesota 55479
Facsimile number: (612) 667-3464
Attention: AmeriCredit Automobile Receivables Trust 2007-C-M
 
   
(d)
  If to the Collateral Agent:
 
   
 
  Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Facsimile number: (612) 667-3464
Attention: AmeriCredit Automobile Receivables Trust 2007-C-M
 
   
(e)
  If to Moody’s:
 
   
 
  Moody’s Investors Service, Inc.
ABS Monitoring Department
99 Church Street
New York, New York 10007
 
   
(f)
  If to Standard & Poor’s:
 
   
 
  Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc.
55 Water Street, 40th Floor
New York, New York 10041
Attention: Asset-Backed Surveillance Department

28



--------------------------------------------------------------------------------



 



     A copy of each notice given hereunder to any party hereto shall also be
given to (without duplication) the Insurer, the Issuer, the Trustee, the Trust
Collateral Agent and the Collateral Agent. Each party hereto may, by notice
given in accordance herewith to each of the other parties hereto, designate any
further or different address to which subsequent notices shall be sent.
     Section 8.07. Term of this Agreement. This Agreement shall take effect on
the Closing Date and shall continue in effect until the Distribution Date
occurring immediately following the Final Termination Date. On the Distribution
Date occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuer in respect of
the Issuer Secured Obligations or otherwise under this Agreement, shall be
released to and in favor of the Issuer; provided that the provisions of
Sections 4.06, 4.07 and 8.05 shall survive any termination of this Agreement and
the release of any Spread Account Agreement Collateral upon such termination.
     Section 8.08. Assignments; Third-Party Rights; Reinsurance.
     (a) This Agreement shall be a continuing obligation of the parties hereto
and shall (i) be binding upon the parties and their respective successors and
assigns, and (ii) inure to the benefit of and be enforceable by each Issuer
Secured Party and the Collateral Agent, and by their respective successors,
transferees and assigns. The Issuer may not assign this Agreement, or delegate
any of its duties hereunder, without the prior written consent of the
Controlling Party.
     (b) The Insurer shall have the right to give participations in its rights
under this Agreement and to enter into contracts of reinsurance with respect to
the Note Policy issued in connection with the Notes, upon such terms and
conditions as the Insurer in its discretion determines, and each such
participant or reinsurer shall be entitled to the benefit of any representation,
warranty, covenant and obligation of each party (other than the Insurer)
hereunder as if such participant or reinsurer was a party hereto and, subject
only to such agreement regarding such reinsurance or participation, shall have
the right to enforce the obligations of each such other party directly
hereunder; provided, however, that no such reinsurance or participation
agreement or arrangement shall relieve the Insurer of its obligations hereunder,
under the Basic Documents to which it is a party or under the Note Policy. In
addition, nothing contained herein shall restrict the Insurer from assigning to
any Person pursuant to any liquidity facility or credit facility any rights of
the Insurer under this Agreement or with respect to any real or personal
property or other interests pledged to the Insurer, or in which the Insurer has
a security interest, in connection with the transactions contemplated hereby.
     Section 8.09. Consent of Controlling Party. In the event that the
Controlling Party’s consent is required under the terms hereof or under the
terms of any Basic Document, it is understood and agreed that, except as
otherwise provided expressly herein, the determination whether to grant or
withhold such consent shall be made solely by the Controlling Party in its sole
discretion.

29



--------------------------------------------------------------------------------



 



     Section 8.10. Consents to Jurisdiction. Each of the parties hereto
irrevocably submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York, any court in the state of
New York located in the city and county of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it and
related to or in connection with this Agreement, the other Basic Documents or
the transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such suit or action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. To the extent permitted by applicable law,
each of the parties hereby waives and agrees not to assert by way of motion, as
a defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or any of the
other Basic Documents or the subject matter hereof or thereof may not be
litigated in or by such courts. The Issuer hereby irrevocably appoints and
designates Wells Fargo Bank, National Association, as its true and lawful
attorney and duly authorized agent for acceptance of service of legal process
relating hereto. The Issuer agrees that service of such process upon such Person
shall constitute personal service of such process upon it. Subject to
Section 8.05, nothing contained in this Agreement shall limit or affect the
rights of any party hereto to serve process in any other manner permitted by law
or to start legal proceedings relating to any of the Basic Documents against the
Issuer or its property in the courts of any jurisdiction.
     Section 8.11. Determination of Adverse Effect. Any determination of an
adverse effect on the interest of the Issuer Secured Parties or the Noteholders
shall be made without consideration of the availability of funds under the Note
Policy.
     Section 8.12. Headings. The headings of articles, sections and paragraphs
and the Table of Contents contained in this Agreement are provided for
convenience only. They form no part of this Agreement and shall not affect its
construction or interpretation.
     Section 8.13. TRIAL BY JURY WAIVED. EACH OF THE PARTIES HERETO WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS TO WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.

30



--------------------------------------------------------------------------------



 



     Section 8.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 8.15. Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
     Section 8.16. Limitation of Liability.
     (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wilmington Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Wilmington Trust Company in its individual capacity or,
except as expressly provided in the Trust Agreement, as Owner Trustee have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles V, VI and VII of the Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by Wells Fargo Bank, National
Association, not in its individual capacity but solely in its capacities as
Collateral Agent, Trustee and Trust Collateral Agent and in no event shall Wells
Fargo Bank, National Association, have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.

            AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-C-M, as Issuer

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust.
      By:   /s/ Jennifer A. Luce       Title: Sr. Financial Services Officer   
            MBIA INSURANCE CORPORATION, as Insurer
      By:   /s/ Stephanie Taylor Ciavarello       Title: Assistant Secretary   
            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee,
as Trust Collateral Agent and as Collateral Agent
      By:   /s/ Marianna C. Stershic       Title: Vice President             

          Accepted and Agreed with respect to Sections 3.06, 4.06 and 4.07:    
 
        AMERICREDIT FINANCIAL SERVICES, INC.    
 
       
By:
Title:
  /s/ Sheli D. Fitzgerald
 
Vice-President, Structured Finance    

AmeriCredit 2007-C-M
Spread Account Agreement Signature Page

 